United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1742
Issued: June 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs dated April 30, 2007, wherein an Office hearing representative affirmed a February 16,
2006 decision. In the February 16, 2006 decision, the Office terminated her compensation
benefits for refusing an offer of suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
effective February 16, 2006 under 5 U.S.C. § 8106(c) on the grounds that she refused an offer of
suitable work.
FACTUAL HISTORY
This is the third appeal in this case. The Board issued its first decision on February 19,
2004 in which it reversed an August 22, 2003 decision of the Office on the grounds that the

Office improperly terminated appellant’s compensation effective August 20, 2003 because she
neglected to work after suitable work was offered to her.1 The Board found that the Office failed
to notify appellant that she had 15 days in which to accept the offered work without penalty.
Furthermore, the Board found that the evidence of record was unclear as to whether the position
was open and available to appellant.2 In the second appeal, the Board reversed the April 5, 2005
decision of the Office on the grounds that the Office improperly terminated appellant’s
compensation effective April 5, 2005.3 The Board found that the Office failed to develop the
evidence regarding whether suitable employment was available in appellant’s commuting area of
Bowling Rock, NC. The facts and the circumstances of the case up to that point are set forth in
the Board’s prior decision and are incorporated herein by reference.
The relevant evidence includes an August 31, 2004 report by Dr. Maher Fahim Habashi,
a second opinion Board-certified orthopedic surgeon. On August 31, 2004 he reported the
history of appellant’s May 20, 2001 employment injury and her medical treatment since that
time. Dr. Habashi indicated that appellant did not have any range of motion deficits in her upper
extremities, but had limited range of motion in her cervical spine. Range of motion in the
cervical spine included 20 degrees extension, 20 degrees bending and 60 degrees rotation. He
reported that appellant had “pain on stress of rotator cuff right shoulder.” X-ray interpretations
revealed “marked narrowing at C4-5 and C5-6,” dorsal and lumbar spine degenerative changes,
lumbar scoliosis and left shoulder acromioclavicular arthritis. Dr. Habashi concluded that
appellant was capable of working with restrictions of no lifting more than 20 pounds and no
“excessive repeated bending, excessive reaching above shoulder level and heavy pushing and
pulling.” In a June 1, 2005 corrected report, he reiterated the findings of his August 31, 2004
report.
On November 30, 2005 the employing establishment offered appellant a position as a
modified sales store checker at Camp Lejeune Commissary.4 The employing establishment
noted that this position was consistent with previous job offers and with the restrictions noted by
Dr. Habashi and prior physicians and that the position was immediately available. The
restrictions included no lifting more than 20 pounds and no reaching above shoulder level,
excessive repeated bending and heavy pulling or pushing. The employing establishment noted
that there were “no Defense Commissary Agency commissaries in the commuting area of
Bowling Rock NC” and thus the employing establishment was unable to offer her a position
within her commuting area. Appellant was informed that relocation expenses would be
provided.
1

On May 23, 2001 appellant, then a 52-year-old cashier, sustained shoulder, arm, back and neck injuries on
May 20, 2001 while participating in a team exercise. The Office accepted the claim for thoracic strain, scalp/head
contusion and left shoulder/arm contusion. Subsequently, the Office authorized left shoulder arthroscopy with
subacromial decompression and bursectomy on May 14, 2002 and left shoulder arthroscopic surgery on
November 26, 2002. Appellant worked intermittently from the date of the injury until June 26, 2001 and was
subsequently placed on the automatic rolls for total disability.
2

Docket No. 03-2143 (issued February 19, 2004).

3

Docket No. 05-1254 (issued September 22, 2005).

4

The work schedule was for 32 hours per week initially.

2

On December 28, 2005 the Office advised appellant of its determination that the position
of modified sales store checker was suitable and gave her 30 days to accept the position or
provide a written explanation of her reasons for failing to accept it.
Appellant initially accepted the position on January 12, 2006 and requested the money for
relocating be sent to her. She also noted that she had relocated from Bowling Rock, NC to
Mountain City, TN.
In a letter dated January 19, 2006, the employing establishment informed the Office that
no Commissary positions were available within appellant’s new commuting area of Mountain
City, TN.
Appellant subsequently changed her mind and declined the position on January 23, 2006,
noting the position was impossible for her to perform, that she was awarded Social Security
disability benefits, she was afraid her agency would fire her after accepting the position and
relocating and that she had not been placed back on the periodic rolls for temporary total
disability.
By letter dated January 30, 2006, the Office advised appellant that her reason for refusing
to accept the modified sales store checker position was not valid and provided her with 15 days
to accept the position. The Office informed her of the information required to reinstate her to the
periodic rolls for temporary total disability.
In response to the Office’s letter, appellant contended that her employment injury caused
a thoracic and lumbar herniated disc and resubmitted evidence including a September 10, 2001
work status report and one page of a June 11, 2001 progress note by Dr. James W. Markworth, a
treating Board-certified orthopedic surgeon; an August 29, 2001 magnetic resonance imaging
(MRI) scan diagnosing a small T5-TG disc protrusion and a September 27, 2004 acceptance of
her disability claim by the Social Security Administration. She informed the Office that the
offered job was impossible for her to perform and she did not want to lose her social security
benefits and money. Appellant also refused the position as she had not been placed back on the
periodic rolls for temporary total disability and “[s]ocial [s]ecurity says I can[not] do the job with
herniated disc [t]horacic and lumbar.”
In a February 15, 2006 letter, the Office reviewed appellant’s reasons for refusing the
position and found that they were not acceptable.
By decision dated February 16, 2006, the Office terminated appellant’s compensation
effective that date on the grounds that she refused an offer of suitable work.
On February 22, 2006 appellant requested an oral hearing before an Office hearing
representative and a telephonic hearing was held on February 6, 2007.
Subsequent to the hearing appellant submitted additional evidence. On February 5, 2007
Dr. Glen R. Liesegang, a treating Board-certified orthopedic surgeon, diagnosed a ruptured
thoracic disc and cervical disc injury due to the 2001 employment injury. He noted that
appellant was referred for a functional capacity evaluation to get “a more accurate determination
of her incapacity.” In concluding, Dr. Liesegang stated that his training did not “permit a precise
3

determination of [appellant]’s present limitations to perform various jobs” and recommended
referral to a trained examiner/therapist to make this determination. In an attached work capacity
evaluation (Form OWCP-5c), he stated that appellant was capable of working part time with
restrictions. Dr. Liesegang noted that appellant was on pain and muscle spasm medication which
“may interfere with judgment, coordination.”
On April 30, 2007 the Office hearing representative affirmed the termination of
appellant’s compensation based on her refusal of an offer of suitable work.
LEGAL PRECEDENT
It is well settled that, once the Office accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.5 As the Office in this case terminated
appellant’s compensation under 5 U.S.C. § 8106(c), the Office must establish that appellant
refused to work after suitable work was found for her. Section 8106(c) of the Federal
Employees’ Compensation Act6 provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by or secured for the employee is not
entitled to compensation.7 Section 10.517 of the applicable regulations8 provides that an
employee who refuses or neglects to work after suitable work has been offered or secured for the
employee has the burden of showing that such refusal or failure to work was reasonable or
justified and shall be provided with the opportunity to make such showing before a determination
is made with respect to termination of entitlement to compensation.9 To justify termination of
compensation, the Office must show that the work offered was suitable and must inform
appellant of the consequences of refusal to accept such employment.10
Section 10.516 of the implementing regulations11 provides in pertinent part:
“[The Office] shall advise the employee that it has found the offered work to be
suitable and afford the employee 30 days to accept the job or present any reasons
to counter [the Office’s] finding of suitability. If the employee presents such
reasons and [the Office] determines that, the reasons are unacceptable, it will
notify the employee of that determination and that he or she has 15 days in which
to accept the offered work without penalty. At that point in time, [the Office]’s
5

K.H., 58 ECAB ___ (Docket No. 06-832, issued November 30, 2006); Cary S. Brenner, 55 ECAB 739 (2004);
Mohamed Yunis, 42 ECAB 325, 334 (1991).
6

5 U.S.C. § 8106(c)(2).

7

See M.S., 58 ECAB ___ (Docket No. 06-797, issued January 31, 2007).

8

20 C.F.R. § 10.517.

9

See T.T., 58 ECAB ___ (Docket No. 06-1674, issued January 29, 2007).

10

Bryan O. Crane, 56 ECAB 713 (2005); Kathy E. Murray, 55 ECAB 288 (2004); Arthur C. Reck, 47 ECAB
339 (1995).
11

5 U.S.C. §§ 8101-8193; 5 U.S.C. § 8106(c)(2).

4

notification need not state the reasons for finding that the employee’s reasons are
not acceptable.”12
If possible, the employer should offer suitable reemployment in the location where the
employee currently resides. If this is not practical, the employer may offer suitable
reemployment at the employee’s former duty station or other location.13
ANALYSIS
The Board finds that the Office properly terminated appellant’s compensation and
schedule award benefits under 5 U.S.C. § 8106(c)(2) for refusing an offer of suitable work.
In second opinion reports dated August 31, 2004 and June 1, 2005, Dr. Habashi, a Boardcertified orthopedic surgeon, reported the history of appellant’s May 20, 2001 injury and her
medical treatment since that time. He indicated that appellant did not have any range of motion
deficits in her upper extremities, but had limited range of motion in her cervical spine.
Dr. Habashi concluded that appellant was capable of working with restrictions of no lifting more
than 20 pounds and no “excessive repeated bending, excessive reaching above shoulder level and
heavy pushing and pulling.” The Board finds that the weight of medical evidence is represented
by his reports, which were thorough and well rationalized. Dr. Habashi provided a
comprehensive review of the factual and medical evidence, detailed his findings on physical
examination of appellant and provided discussion for the conclusions he reached. The Board
notes that there is no other contemporaneous medical evidence of record relevant to the issue of
appellant’s ability to perform the duties of the position offered by the employing establishment.
On the basis of Dr. Habashi’s report, the employing establishment properly identified a
temporary, limited-duty assignment in appellant’s original commuting area citing that there were
“no Defense Commissary Agency commissaries in the commuting area of Bowling Rock, NC.”14
Physical requirements of the job required no lifting more than 20 pounds and no reaching above
shoulder level, excessive repeated bending and heavy pulling or pushing, which were well within
appellant’s work restrictions. Furthermore, the offer was in writing, included a description of the
duties of the position, the physical requirements of those duties and the date by which appellant
was to either accept the offer or submit her reasons for refusal.15 The Board finds that the Office
met its burden to establish that the position was suitable.
The issue of whether an employee has the physical ability to perform the duties of a
modified position offered by the employing establishment is primarily a medical question that

12

Sandra K. Cummings, 54 ECAB 493 (2003); Camillo R. DeArcangelis, 42 ECAB 941 (1991).

13

20 C.F.R. § 10.508. This regulation applies to both those employees who are no longer on agency rolls and
those employees who continue on the agency rolls.
14

See 20 C.F.R. § 10.508. Compare, Sharon L. Dean, 56 ECAB 175 (2004) (where the employing establishment,
among other things, did not attempt to determine whether suitable employment was available where appellant
resided. The Board reversed the Office’s termination of benefits).
15

See 20 C.F.R. § 10.507.

5

must be resolved by the medical evidence.16 In this case, the medical evidence provided by
Dr. Habashi establishes the suitability of the offered position, in that the job offered satisfied his
physical limitations.
Appellant also submitted a decision from the Social Security Administration. However,
the findings of other administrative agencies are not determinative of appellant’s disability under
the Act.17 The Social Security Act and the Federal Employees’ Compensation Act have different
standards of medical proof on the question of disability.18 Thus, this evidence is not relevant
with regard to appellant’s claim under the Federal Employees’ Compensation Act.
Appellant submitted a February 5, 2005 report and work capacity evaluation form by
Dr. Liesegang who diagnosed a ruptured thoracic disc and cervical disc injury due to the 2001
employment injury. However, Dr. Liesegang did not discuss the offered position or provided a
reasoned opinion on the issue presented. Moreover, he related that he believed he was unable to
provide a determination on appellant’s ability to perform a limited-duty job based on his training
and recommended referral to a trained examiner/therapist to make this determination. As
Dr. Liesegang stated that he believed he was not qualified to provide an opinion as to appellant’s
work capability, his opinion is speculative and of decreased probative value.19 The Board finds
that appellant has submitted no probative medical evidence providing support for her refusal of
suitable work. Therefore, she has not established a reasonable basis for refusing the offered
position.
In light of the foregoing, the Board finds that the job offered was medically and
vocationally suitable and the Office followed its procedures prior to termination of
compensation. Accordingly, the Board finds that the Office met its burden of proof to terminate
compensation.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective February 16, 2006 for refusing a suitable job offer.

16

See Maurissa Mack, 50 ECAB 498, 502 (1999).

17

Joseph R. Santos, 57 ECAB 554 (2006); Raj B. Thackurdeen, 54 ECAB 396 (2003).

18

Dona M. Mahurin, 54 ECAB 309 (2003).

19

D.D., 57 ECAB 734 (2006) (medical opinions that are speculative or equivocal in character are of diminished
probative value).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2007 is affirmed.
Issued: June 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

